Citation Nr: 1401210	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee, postoperative arthroscopic chondroplasty, from January 28, 2008 until January 17, 2011, and from April 1, 2011.

2. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee, postoperative meniscectomy, from January 28, 2008 until March 21, 2011, and from June 1, 2011.

3. Entitlement to an initial rating in excess of 20 percent for recurrent subluxation of the left knee from April 17, 2012.

4. Entitlement to an initial rating in excess of 20 percent for recurrent subluxation of the right knee from April 17, 2012.

5. Entitlement to an initial compensable rating for surgical scar of the left knee from January 18, 2011.

6. Entitlement to an initial compensable rating for surgical scar of the right knee from March 22, 2011.

7. Entitlement to an initial rating in excess of 0 percent for osteochondritis dissecans of the right ankle from January 12, 2009 until April 16, 2012.

8. Entitlement to an initial rating in excess of 20 percent for osteochondritis dissecans of the right ankle from April 17, 2012.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to November 1995.

This appeal to the Board of Veterans' Appeals (Board) arises from multiple decision of the Waco RON.  

The Veteran filed a claim for service connection for a right knee injury and a left knee injury in January 2008, and later informally filed numerous other service connection claims in July 2008 and January 2009.  The Regional Office (RO) denied all claims in April 2009.  In June 2009, the Veteran filed a notice of disagreement (NOD), which only disputed his right knee, left knee, lower back, right ankle, and right heel claims.

In April 2010, the RO granted service connection to the Veteran for degenerative joint disease, bilateral knees at 10 percent, effective January 28, 2008; and for osteochondritis dissecans, right ankle at 0 percent, effective January 12, 2009. However, the RO denied the Veteran's lower back and right heel claims.  In June 2010, the Veteran appealed all issues via Form 9, requested a hearing before a Veteran's Law Judge of the Board, and demanded review of his claims by a Decision Review Officer (DRO).

In December 2010, the DRO continued the disability ratings of 10 percent for degenerative joint disease, left knee; 10 percent for degenerative joint disease, right knee; and 0 percent for osteochondritis dissecans, right ankle.  In January 2011, the Veteran filed a Form 9 appealing all issues, specifically arguing that he is entitled to initial disability ratings greater than 10 percent for his right ankle and left and right knees.  Meanwhile, the Veteran had surgery on his right and left knees in January and March 2011, and was granted temporary 100 percent evaluations during convalescence from those surgeries.  Also, in February 2012, the Veteran withdrew his request for a Board hearing.

Prior to certifying this appeal to the Board, in a November 2012 rating decision, the RO granted the Veteran's claims for service connection for right heel spur with plantar fasciitis at 20 percent from July 31, 2008, and for degenerative disc disease of the dorsolumbar spine at 20 percent from July 31, 2008.  The Veteran did not file a notice of disagreement with the disability ratings or effective dates assigned.  Therefore, the November 2012 decision represents a full grant of the benefits sought for these claims, and these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

However, in the November 2012 rating decision and SSOC, the RO also evaluated the Veteran's service-connected right knee, left knee, and ankle disabilities, assigning separate compensable ratings for each knee:  evaluation of recurrent subluxation at 20 percent each for the left and right knees from April 17, 2012; evaluation of surgical scars at 0 percent each for the left and right knees from January 18, 2011 and March 22, 2011, respectively; evaluation of degenerative joint disease of the left knee, postoperative arthroscopic chondroplasty, continued at 10 percent from January 28, 2008 until January 17, 2011, and from April 1, 2011; evaluation of degenerative joint disease of the right knee, postoperative meniscectomy, continued at 10 percent from January 28, 2008 until March 21, 2011, and from June 1, 2011; and evaluation of osteochondritis dissecans of the right ankle continued as noncompensable from January 12, 2009, and increased to 20 percent from April 17, 2012.  Because higher ratings for these disabilities may be assignable and the claimant is presumed to seek the maximum available benefit, the claims for increased ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues related to the Veteran's knee claims are addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. From January 12, 2009 until April 16, 2012, the Veteran's osteochondritis dissecans of the right ankle is characterized by pain, stiffness, flare-ups of swelling, tenderness, and slight limitation of motion; ankylosis is not shown.

2. From April 17, 2012, the Veteran's lower extremity disabilities of the right ankle and right heel combine to a rating equal to or greater than that assigned for amputation of the lower leg below the knee.


CONCLUSIONS OF LAW

1. From January 12, 2009 until April 16, 2012, the criteria for an evaluation of 10 percent for osteochondritis dissecans of the right ankle are met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5271, 5003, 5010 (2013).

2. From April 17, 2012, the Veteran's disabilities for his right ankle and right heel meet or exceed a combined rating of 40 percent, the same rating assigned for amputation of the lower leg below the knee; a higher disability rating cannot be assigned for the service connected disabilities of the right lower extremity as such would violate the amputation rule.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duties to Notify and Assist

With respect to the Veteran's right ankle claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

When VA receives a complete or substantially complete application for benefits, VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

For initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Under the VCAA, VA also has a duty to assist the claimant in the development of the claims by procuring pertinent records and by providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided and in providing the Veteran with examinations.  The evidence of record pertaining to the Veteran's ankle claim includes service medical records; VA treatment records from the El Paso Health Care Center and Outpatient Clinic from June 12, 2007 to November 19, 2013; VA examination records from February 2010 and April 2012; a VA examination addendum from July 2012; and private treatment records.  While the claims file suggests that the RO initially had difficulty locating the Veteran's service medical and treatment records, the record shows that the RO attempted to obtain the Veteran's service treatment records (STRs) and that all available STRS were made available.  See November 25, 2008 RO Email.  Additionally, the RO delivered a letter to the Veteran requesting that he provide any service medical records in his possession to the RO, and the Veteran provided the RO with numerous service medical records.  Accordingly, the Board finds that all available service medical records have been associated with the claims file.

The RO also provided the Veteran with adequate VA examinations in February 2010 and April 2012.  In February 2010, VA examinations were provided to determine whether service connection for the Veteran's right knee, left knee, and right ankle conditions was warranted.  Those examinations were adequate for the purpose for which they were administered, because they provided a basis to grant service connection for the right ankle and both knees and assigned initial disability ratings pursuant to the rating criteria regulations governing those disabilities.  In April 2012, the Veteran was provided with additional VA examinations for his right heel, lower back, right ankle, and left and right knees.  With respect to the right ankle and right and left knees, the examinations were provided to assess the current level of disability for those conditions.  During the April 2012 VA examinations, the examiner interviewed the Veteran; considered his medical history; and offered a detailed picture as to the Veteran's current state of disability for each condition.  However, the examiner was not then able to review the Veteran's claims file or service treatment records as they were not provided to him at the time of the examinations.  Nevertheless, those records were supplied to the same examiner in July 2012, and the examiner updated his findings in an addendum.  Because these examination reports are adequate and provide sufficient evidence to rate the Veteran's disabilities on a schedular and extra-schedular basis, VA has fulfilled its duty to assist under VCAA.

2. Initial Rating - Right Ankle

The Veteran argues that the severity of his right ankle disability warrants an initial rating greater than 10 percent.  See January 2011 Form 9.

Preliminarily, it should be noted that the Board has reviewed all of the evidence in the Veteran's Virtual and paper claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

A. Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability (or the same manifestation of a disability) under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  Id.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40; see also 38 C.F.R. § 4.59.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App. at 205-206.  In Mitchell v. Shinseki, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  25 Vet. App. 32, 38 (2011).  Rather, pain "may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.'"  Id., quoting 38 C.F.R. § 4.40.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Prior to April 17, 2012:

The Veteran contends that he is entitled to an initial disability rating greater than 10 percent for his right ankle condition, which was assigned a noncompensable (0 percent) rating under Diagnostic Code 5299-5271, from January 12, 2009 until April 16, 2012.  38 C.F.R. § 4.71a.

Hyphenated Diagnostic Codes, such as the one utilized here, are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows:  the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).  

In its rating decision, the RO appears to have alluded to all Diagnostic Codes applicable to the ankle in rating the Veteran's right ankle disability:  5270 (ankle, ankylosis of), 5271 (ankle, limited motion of), 5272 (subastragalar or tarsal joint, ankylosis of), 5273 (os calcis or astragalus, malunion of), and 5274 (astragalectomy).  Of these the only directly applicable codes are 5270 and 5271.  Additionally, Diagnostic codes 5003 (arthritis, degenerative) and 5010 (arthritis, traumatic) may also be valid.  However, the 10 and 20 percent ratings based upon x-ray findings for Diagnostic Codes 5003 and 5010 cannot be combined with ratings based upon limitation of motion, so the Veteran must be rated under either the codes for arthritis or for limitation of motion.  See 38 C.F.R § 4.71a, Diagnostic Codes 5003, 5010, Note (1).

Ankylosis of the ankle is rated under Diagnostic Code 5270.  A 20 percent evaluation is assigned with ankylosis of the ankle in plantar flexion at less than 30 degrees.  A 30 percent evaluation is assigned with ankylosis in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation is assigned with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity.  See 38 C.F.R. § 4.71a.

Limited motion of the ankle is rated under Diagnostic Code 5271.  A 10 percent evaluation is assigned for moderate limitation.  A 20 percent evaluation is assigned for marked limitation.  See 38 C.F.R. § 4.71a.

Diagnostic Codes 5003 and 5010 provide for evaluating degenerative and traumatic arthritis, established by x-ray findings, based on the limitation of motion of the affected joints under the appropriate diagnostic codes.  If limitation of motion of the joint is noncompensable under the appropriate diagnostic code, a 10 percent rating is assigned for each major joint or group of minor joints.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, arthritis is to be rated as follows:  a rating of 10 percent is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; and a rating of 20 percent is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.

The claims file reflects the following pertinent medical evidence relating to the Veteran's right ankle prior to April 17, 2012.

A June 8, 1988 service treatment record shows that the Veteran suffered trauma to his right ankle, which was accompanied by edema and joint tenderness. 

In a June 12, 2007 VA treatment record (primary care initial evaluation note), the Veteran complained of chronic knee pain.  The examiner noted that the Veteran experienced a right ankle fracture in the past, but that at the time of examination there was no right ankle swelling, redness, or tenderness.  

In a July 18, 2008 VA treatment record, the Veteran complained of ankle pain which is relieved with Motrin and requested ankle braces.  The examiner observed that his gait was steady and that there was no edema to knees or hands noted.  The examiner advised the Veteran to continue the Motrin as needed for his ankle and ordered braces for him.  

A February 2010 VA examination revealed that the Veteran experienced pain and stiffness in his right ankle but no deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion or other symptoms.  Moreover, there were no reported episodes of dislocation or subluxation, effusions, or locking episodes.  The examiner also found no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran experienced no limitations on standing, but he was able to walk more than a quarter mile but less than a mile.  The examiner noted that the Veteran's os calcis was neutral to the long axis of the tibia and fibula.  As to range of motion of the Veteran's right ankle, there was no objective evidence of pain with active motion, no objective evidence of pain following repetitive motion, dorsiflexion ranged from 0 to 20 degrees, plantar flexion ranged from 0 to 40 degrees, and no finding of joint ankylosis.  The examiner reviewed a February 1, 2010 MRI of the Veteran's right ankle whose results were "consistent with early osteochondritis dissecans" and showed no overlying cartilage defect and no evidence of ligament tear.

In a June 7, 2010 VA treatment record (nursing triage note), the Veteran complained of constant pain to both knees and his right ankle and claimed to have swelling in the morning.  The examiner observed no swelling or deformities at the time and that the Veteran was able to walk, although the Veteran claimed to have difficulty walking mostly in the morning.  The examiner reviewed a February 1, 2010 MRI of the Veteran's right ankle, and noted that the Veteran had obtained relief from his complaints of pain with Tramadol and Ibuprofen.

In a June 7, 2010 VA treatment record (primary care note), the Veteran expressed complaints of chronic ankle and knee pains.  He told the examiner that he hurt himself when he was in service.  He claimed that joint pains flare up once in a while with swelling and pain.  The Veteran further explained that he was on a high dose of Motrin for 12 years but felt that it was no longer helping him.  The examiner found no joint swelling and no tenderness to deep palpation.  The examiner prescribed the Veteran Meloxicam for arthralgia of the knees and ankle.

In an August 30, 2011 VA treatment record, the Veteran complained of ankle and foot pain and reported that his ankles have been sprained many times and continue to sprain easily.  Specifically, he stated that his right ankle is worse than his left and that he's experienced ankle problems for 15 years.   The examiner noted that the Veteran had high arched feet.  Review of an MRI of right ankle showed possible osteochondral defect, and ankle x-rays showed ossifications on medial and lateral ankle ligaments.  The examiner assessed the Veteran with ankle arthritis and ordered custom arch supports.

After a review of all the competent and credible evidence, lay and medical, the Board finds that, prior to April 17, 2012, an initial rating increase to 10 percent for the Veteran's right ankle disability is warranted.  For the period prior to April 17, 2012, the evidence shows that the Veteran's right ankle disability has been manifested chiefly by pain, stiffness, flare-ups of swelling, tenderness, dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 40 degrees.

The evidence demonstrates that the Veteran suffers some limitation of motion in his right ankle, but no ankylosis.  In the February 2010 VA examination, the examiner noted that the Veteran's right ankle dorsiflexion ranged from 0 to 20 degrees, plantar flexion ranged from 0 to 40 degrees, but there was no finding of joint ankylosis.  Accordingly, the Board may assess the right ankle condition under Diagnostic Code 5271, but not Diagnostic Code 5270.  VA guidelines for ankle range of motion indicate that dorsiflexion between 0 and 20 degrees and plantar flexion between 0 and 45 degrees is normal.  See 38 C.F.R. § 4.71a, Plate II.  Although Diagnostic Code 5271 provides no definition for moderate or marked, the Board finds that the Veteran's right ankle's dorsiflexion is normal and plantar flexion from 0 to 40 degrees is, at best, slight or mild.  Because the Veteran's right ankle limitation of motion is neither moderate nor marked, no increase to his initial rating can be had on under Diagnostic Code 5271.  Nor is there any indication in the record that the Veteran experienced loss of functional use of the right ankle due to pain that would more nearly approximate the moderate limitation of motion of the ankle required for the 10 higher rating under Diagnostic Code 5271, as the VA examiner found no objective evidence of pain with active motion and no objective evidence of pain following repetitive motion.  See DeLuca, 8 Vet. App. at 202.

However, under Diagnostic Codes 5003 and 5010 for degenerative or traumatic arthritis, a 10 percent rating may be assigned where limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Here, the record shows that the Veteran was diagnosed with arthritis on August 30, 2011 by a VA podiatrist who reviewed the Veteran's ankle MRI and x-rays.  As discussed above, the Veteran has some slight limitation of motion in his right ankle which is noncompensable under Diagnostic Code 5271.  Although the there was no objective evidence of pain with active motion and no objective evidence of pain following repetitive motion found during the February 2012 VA examination, the Veteran's many reports of pain, swelling, and difficulty walking suggest that the limitation of motion of his right ankle is accompanied by pain, and that an initial rating increase to 10 percent under these diagnostic codes is justified.

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's initial rating should be increased to 10 percent from January 12, 2009 to April 16, 2012.  See 38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From April 17, 2012:

From April 17, 2012, the RO awarded the Veteran a 20 percent rating for his right ankle disability, which when combined with his right heel disability rating of 20 percent, results in a combined rating of 40 percent.  Accordingly, the award of any increase over this amount is subject to the amputation rule, 38 C.F.R. § 4.68.  Under the "amputation rule," the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  As the Veteran's right ankle and right heel disorders involve the leg below the knee at a lower level and including the foot, the combined rating for those disabilities may not exceed 40 percent. See 38 C.F.R. § 4.71a, Diagnostic Codes 5165, 5166, and 5166 (amputation of the lower leg or foot warrants a disability rating of 40 percent).  Thus, pursuant the amputation rule, a 40 percent combined rating for the right leg disabilities is the maximum rating available.

B. Extra-schedular Rating

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under
§ 3.321 is a three-step inquiry.

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Id.

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right ankle disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's right ankle symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, the Veteran's 10 percent rating for right ankle disability contemplates his subjective complaints of pain, swelling, stiffness, tenderness, and limitation of motion as well as any resultant functional impairment.  Therefore, there are no additional symptoms of the Veteran's right ankle disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

C. TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not alleged that his service-connected disabilities render him unemployable.  Therefore, the issue of a TDIU has not been raised and no further consideration of such is necessary.


ORDER

Entitlement to an increased initial rating to 10 percent for osteochondritis dissecans of the right ankle from January 12, 2009 until April 16, 2012, is granted.

Entitlement to an increased initial rating above 20 percent for osteochondritis dissecans of the right ankle from April 17, 2012, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, where the Veteran alleges, or provides evidence, that his service-connected disability has worsened, an examination is warranted.  38 C.F.R. § 3.327(a); VAOPGCPREC 11-95 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993)

In the present case, the Board observes the Veteran's right and left knees have worsened.  In April 10, 2013, the Veteran underwent a left knee arthroscopy with a post-operative diagnosis of osteoarthritis of the left knee with degenerative medial meniscus.  Additionally, in a November 14, 2013 VA treatment record (orthopedic surgery note), the Veteran reported a history of trauma to his right knee, complained that his right knee is now locking when he ambulates, complained of constant throbbing pain, and reported pain on that day between 5 to 8 on a scale of 10.  Also, in a VA treatment record (orthopedic consult note) of the same date, the orthopedic surgeon noted that x-rays of the right knee showed moderate to severe osteoarthritis and scheduled the Veteran for a series of euflexxia injections.  The April 2012 VA examination merely reveals that imaging studies of the knees were performed which showed degenerative or traumatic arthritis, but the examination report does not describe the degree of arthritis shown.  The February 2010 VA examination indicates that x-rays of both knees show mild degenerative change.  Based on this evidence, the Board finds that the surgery required for the Veteran's left knee condition indicates that its condition may have worsened.  Similarly, the Board finds that the Veteran's complaint of constant pain, which is new, in addition to the apparent worsening of his arthritis from 2010 and 2012 to 2013, suggest that his right knee may have worsened as well.  Therefore, a new examination for both the right and left knee must be provided.

The agency of original jurisdiction associated with the Veteran's claims file records of his left and right knee treatment at the El Paso Health Care Center and Outpatient Clinic, dating from June 12, 2007 to November 19, 2013.  On remand, efforts should be made to obtain reports of diagnostic tests such as x-rays and MRI's related to the Veteran's knees as several of those reports, which, although frequently mentioned or referred to in the medical records, appear to be missing from records from that date range.  Additionally, efforts should be made to obtain records of any relevant VA treatment, to include any reports from such diagnostic tests as x-rays or MRIs, the Veteran may have undergone since November 19, 2013, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide a release for any relevant outstanding records of treatment, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2. For VA medical records from June 12, 2007 until November 19, 2009, obtain and associate with the claims file all outstanding reports of relevant diagnostic tests related to the knees (i.e., x-rays and MRIs).  Currently, the VA medical records in the claims file contain numerous references to x-rays and MRIs of the left and right knees, but the actual reports of those diagnostic tests appear to be missing.

Obtain copies of records pertaining to any relevant VA treatment the Veteran has received at the El Paso Health Care Center and Outpatient Clinic, or any other VA medical care facility, since November 19, 2013, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

3. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination of his left and right knees.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays and MRIs, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disabilities of the left and right knees.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to the level of severity of the Veteran's right and left knee disabilities.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  The remand portion of this decision is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


